Citation Nr: 1645838	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-24 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from February 1997 to June 2006.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In June 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  At the hearing, the appellant submitted additional evidence, along with a waiver of initial RO consideration of that evidence.  38 C.F.R. § 20.1304 (2015).  

In December 2014, the Board remanded the matter for additional evidentiary development and due process considerations.  



FINDINGS OF FACT

The appellant's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.



CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability due to service-connected disability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In September 2008 and August 2009 letters issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The letters included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  VA has also obtained records from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015).  

The record also shows that the appellant has been afforded multiple VA medical examinations in connection with his claim.  38 C.F.R. § 3.159(c) (4) (2015).  The Board finds that the examinations provide an adequate basis upon which to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  Neither the appellant nor his representative has argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011). 

The appellant was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issue on appeal, and the hearing focused on the elements necessary to substantiate the claim.  The appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  There is no indication of outstanding, relevant evidence.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the appellant nor his representative has argued otherwise.  See Dickens v. McDonald, 814 F.3d 1359 (Fed.Cir. 2016).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  Neither the appellant nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Background

The appellant seeks a total rating based on individual unemployability, claiming that he is unable to work as a result of his service-connected disabilities.  His service-connected disabilities are as follows:  obstructive sleep apnea, rated as 50 percent disabling; chronic lumbar strain, rated as 20 percent disabling; residuals of a second metacarpal phalangeal joint fracture with open reduction and internal fixation, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; gastroesophageal reflux disease, rated as 10 percent disabling; surgical scar with adhesions associated with the second metacarpal phalangeal joint fracture, rated as 10 percent disabling; recurrent sinusitis, rated as 10 percent disabling; bilateral hammertoes, rated as zero percent disabling; bilateral shin splints, rated as zero percent disabling; status post corn removal, left fifth toe, rated as zero percent disabling; keloid scar of the left shoulder, rated as zero percent disabling; tension headaches, rated as 10 percent disabling; and tinea pedis, rated as zero percent disabling.  The appellant has been in receipt of a combined 70 percent rating since June 22, 2006, and a combined 80 percent rating as of February 24, 2015.  See 38 C.F.R. § 4.25 (2015).

The appellant has reported that, following his separation from active service in June 2006, he operated a general contracting firm.  He has stated that the company went out of business in early 2008, after which he worked for a janitorial company until May 2008.  Records from this employer show that the appellant quit that position in May 2008.  The appellant claims that he has been unable to work since that time due to his service-connected disabilities.  See e.g. September 2008 and April 2009 VA Forms 21-8940.  

In connection with claim, the appellant was afforded a series of VA medical examinations in November 2008 to evaluate his service-connected disabilities, including VA neurological, orthopedic, and general medical examinations.  The appellant underwent a subsequent VA tinea pedis examination in August 2009.  Each of the examiners concluded that the appellant's service-connected disabilities did not affect his functional capacity, limit any physical or sedentary employment, or prevent him from obtaining and maintaining substantially gainful employment.  

The record shows that, in late May 2009, the appellant sustained severe spinal cord injuries in a logging accident, necessitating multiple surgeries and extensive rehabilitation.  Records from the Social Security Administration (SSA) indicate that the appellant thereafter filed an application for SSA disability benefits, alleging disability since February 2008 due to spinal fractures, as well as sleep apnea, a left finger disability, and tinnitus.  The appellant was awarded SSA disability benefits due to residuals of his spinal injuries, effective from the date of his logging accident.  SSA concluded that the appellant had not been disabled to warrant disability benefits prior to that time.  

At his June 2014 Board hearing, the appellant testified that, his nonservice-connected spinal injuries notwithstanding, he was unable to work due to his service-connected disabilities, particularly his service-connected sleep apnea and sinusitis.  He claimed that that these disabilities interfered with his ability to get sufficient rest, resulting in his feeling fatigued and groggy.  He also testified that his other service-connected disabilities contributed to his inability to maintain substantially gainful employment.  

In connection with his claim, the appellant submitted a July 2014 letter from his treating physician who noted that the appellant had a history of severe obstructive sleep apnea as well as sinusitis which made it difficult at times for him to use his CPAP machine.  This led to further symptoms of fatigue and drowsiness.  The physician opined that the combination of these factors made it difficult for the appellant to function during the day and made it difficult for him to complete his independent activities of daily living.  

The appellant was afforded another series of VA medical examinations in February 2015.  The examiners concluded that the appellant was limited to sedentary occupations because of his nonservice-connected spinal injuries sustained in the logging accident.  His service-connected disabilities, however, either singly or in combination, did not prevent him from substantially gainful employment.  

In a February 2015 examination note, a VA physician responded to the RO's request for an opinion as to whether the combined effects of his service-connected disabilities, particularly his sinusitis and his sleep apnea, precluded him from obtaining or maintaining substantial gainful employment.  The physician noted that the appellant's service-connected sinusitis was productive of approximately four episodes of non-incapacitating sinusitis yearly, during which he would be limited in his use of his CPAP machine for his service-connected sleep apnea.  He indicated that this would limit the appellant's employability.


Applicable Law

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against the assignment of TDIU.  The record shows that service connection is currently in effect for obstructive sleep apnea, rated as 50 percent disabling; chronic lumbar strain, rated as 20 percent disabling; residuals of a second metacarpal phalangeal joint fracture with open reduction and internal fixation, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; gastroesophageal reflux disease, rated as 10 percent disabling; surgical scar with adhesions associated with the second metacarpal phalangeal joint fracture, rated as 10 percent disabling; recurrent sinusitis, rated as 10 percent disabling; bilateral hammertoes, rated as zero percent disabling; bilateral shin splints, rated as zero percent disabling; status post corn removal, left fifth toe, rated as zero percent disabling; keloid scar of the left shoulder, rated as zero percent disabling; tension headaches, rated as 10 percent disabling; and tinea pedis, rated as zero percent disabling.  The appellant has been in receipt of a combined 70 percent rating since June 22, 2006, and a combined 80 percent rating as of February 24, 2015.  See 38 C.F.R. § 4.25 (2015).

Under these circumstances, the appellant meets the percentage requirements set forth in section 4.16(a) for consideration of TDIU.  The Board finds, however, that the preponderance of the evidence establishes that his service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation during the pendency of the appeal.

As set forth above, citing to multiple findings in evidence, repeated VA examiners have concluded that the the appellant's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.  Additionally, in February 2015, a VA physician reviewed the record and concluded that the combined effect of the appellant's service-connected disabilities would limit, but not prevent, the appellant from securing and maintaining substantially gainful employment.  The Board finds that these medical opinions are persuasive and assigns them great probative weight.  The opinions were rendered by medical professionals who have expertise to opine on the matter at issue in this case.  Moreover, the other medical evidence of record does not indicate that the appellant is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).

Although the record shows that the appellant is unemployed and in receipt of disability benefits from the Social Security Administration, the record also indicates that his inability to work is largely the result of injuries he sustained in a May 2009 logging accident.  This was the conclusion of the VA examiners as well as the Social Security Administration, which determined that the appellant was not disabled prior to the accident.  As noted above, entitlement to TDIU must be determined without regard to any nonservice-connected disabilities.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose, 4 Vet. App. 361.

The Board has carefully considered the statements of the appellant and his spouse, as well as his physician, regarding the impact of his service-connected sleep apnea and sinusitis on his activities of daily living, including employment.  It is clear to the Board that these disabilities have an impact on the appellant.  In that regard, the appellant is currently in receipt of a 50 percent disability rating for sleep apnea and a 10 percent disability rating for sinusitis.  These ratings are, in themselves, recognition that the impairment associated with these disabilities makes it difficult to obtain or maintain employment, but the ultimate question is whether his service-connected disabilities, without regard to any nonservice-connected disabilities, prevent the appellant from securing or following a substantially gainful occupation.  Van Hoose, 4 Vet. App. at 363.  As set forth above, the record establishes that they do not.  

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against the claim of entitlement to TDIU.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is denied.  




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


